Hamersley, J.
Delivery of possession is essential to a donatio causa mortis ; and if the subject of the gift is a chose in action, there must be a delivery of evidences of the debt, oían assignment, or some act effective to vest the beneficial interest in the donee. Raymond v. Sellick, 10 Conn., 480, 484; Brown v. Brown, 18 id., 410, 416 ; Camp’s Appeal, 36 id., 88, 92.
The defendant proved nothing but declarations: “ I want you to have the money; I give my son all my money in the savings bank; I want him to have it and everything else.” Such declarations, whether oral or written, do not, of themselves, consummate a valid gift.
When Mrs. Reilly signed the writing in evidence, she did not transfer her savings bank account; her title and benficial interest remained unchanged. The declarations might prove an intent to make a gift causa mortis, as found by the trial *81court, but something more was necessary to give effect to that intention.
There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.